Title: From George Washington to John Parke Custis, 10 November 1779
From: Washington, George
To: Custis, John Parke


        
          Dear Sir,
          West-point Novr 10th 79
        
        Your letter of the 7th of last Month came duly to hand—& should have been acknowledged sooner but for the load of business which has pressed upon me of late.
        With respect to the valuation of the Cattle (by Colo. Bassett) wch you had of me last Fall I do not conceive there will be real occasion for any dispute. I want nothing but justice and as you declare yr willingness to do this we cannot disagree—but, as the matter was confided to Colo. Bassett it will, in point of respect, if nothing more—be necessary to know upon what principle he made the valuation—which, when obtained, I shall be able to give you a decisive answer—and as you are now together, you can request him to favour me with the reasons that governed him in this business.
        However you may have understood it, I do not conceive, that it ever was my promise or intention that you should have picked and culled the Cattle—and if it was done you surely cannot wish to fix the valuation of the refuse, as a criterian for the appraisment of the chosen—consequently the prices annexed to those which were left on the plantation can be no just rule for estimating the value of those of better quality which were brought off. The remainder of a small stock of cattle, after selecting 48 head of the best, may be of little worth while the number chosen may be very valuable & is so much opposed to the seperation of them that I think there must have been a misunderstanding if you conceive that I agreed to your culling the stock. My idea of the matter as far as recollection can carry me is that you were to take the whole at an appraised value—or the whole was to be sold at public auction. The whole would have envited purchasers & competiters, but a few of the refuse must have brought on derision and resentments if People had been Assembled at a Sale of them. When you can get Colo. Bassett to state his sense of the

matter to me I shall be able to determine finally and without delay.
        We have waited so long in anxious expectation of the French fleet at the hook, without hearing any thing from it, or of it, since its first arrival at Georgia, that we begin to fear that some great convulsion in the Earth has caused a chasm between this and that state that cannot be past—or why if nothing is done, or doing, are we not informd of it? There seems to be the strangest fatality, & the most unaccountable silence attending the operations to the Southward that can be conceiv’d—every measure in this quarter is hung in the most disagreeable state of suspence. & despair of doing any thing, advanced as the Season is—& uncertainty of the Counts co-operating to any extent if he shd come—is succeeding fast to the flattering ideas we but lately possessed.
        Nothing new has taken place since the evacuation of Rhode-Isld excepting a preparation of Transports at New-York sufficient for the embarkation of about 4,000 Men which it is said Lord Cornwallis is to command. the destination of them is, at present unknown, but conjectured to be for the West-Indies.
        Remember me Affectionately to your Uncles Bassett & Dandridge & our other friends in that quarter—& be assured that I am with great regard & much truth Yr Affecte
        
          Go: Washington
        
      